DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 07/02/2021. In the paper of 07/02/2021, Applicant amended claims 151-152 and 161-165, 167, 169-70. In the paper of 07/02/2021, Applicant also filed a terminal disclaimer has been approved.

Response to Arguments
Withdrawn objection(s) and/or Rejection(s)
The objection to the claims for having mis-numbering errors as stated in paragraphs 3-4 on pages 2-5 of the Non-Final paper of 01/04/2021 is now withdrawn in view of the claim amendments.
The objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code on page 58, as stated in para 12 on page 6 of the Non-Final paper of 01/04/2021 is now withdrawn in view of the amendments to the specification, filed on 07/01/2021.
The rejection of claims 151-154, 158-164 and 167-170 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view the amendments made to claim 151 to newly require an electronic sensor that measures a steady state signal or change of steady state signal within a solution.
The rejection of claims 151-154, 158-163, 167-168 and 170 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sakata et al. (2006, Angew Chem Int Ed Engl. 45(14):2225-8) is withdrawn in view of Applicant’s argument that Sakata et al. sensor’s do not measure a steady state signal or change in steady state signals (see Remarks of 07/01/2021, last para of pg 7 and pg 8, 1st para). 
In the Remarks of 07/01/2021, Applicant notes a difference between transient signal (1600) and steady state signal (1620) (Remarks, pg 7, Fig. 16) and that unlike transient signal detection which occurs closely after incorporation or extension event and which requires multiple measurement to ensure a profile of incorporation is properly captured and measured, steady state detection is not time sensitive and may require only a simple extraction and calculation of the differential signal from the raw signal. 
rd para), Sakata et al. do not expressly indicate that the voltage shift is a steady state signal.
The rejection of claims 151-153, 158-164, 167-168 and 170 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Esfandyarpour et al. (US2008/0166727) is withdrawn in view of Applicant’s argument that Esfandyarpour et al. do not measure a steady state signal or change in steady state signals (see Remarks of 07/01/2021, pg 9, 1st para and Fig. 5) which was found to be persuasive.
The rejection of claims 151-154, 158-164 and 167-170 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,093,975 is withdrawn in view of a terminal disclaimer filed by Applicant on 07/01/ 2021 which was approved on 07/01/2021.

Status of the Election/Restriction requirement
Claim 151 is allowable as there are no outstand rejections and because the prior art do not teach the limitation as stated in claim 151 (b). 
The restriction requirement as set forth in the Office action mailed on 08/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, Claim 165 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Claims 151-154, 158-165, 167-170 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        November 5, 2021